Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.
Claims 1-22 remain pending in the instant application, of which claims 1-11 have been withdrawn from further consideration as being drawn to a non-elected invention.

CLAIMS
1.	The rejection of claims 12-22 on the basis that it contains an improper Markush grouping of alternatives is maintained. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
	Applicants are asserting that the concept of an “improper Markush grouping doctrine” is not a judicially approved basis for rejection.  Applicants further assert that similar to the issue in the Harnisch case, the sequences listed in Applicant’s claims also have sufficient structural and functional properties for scientific classification, for 
	Applicants arguments have been fully considered but are not found to be persuasive.
	Applicants are asserting that the concept of an “improper Markush grouping doctrine” is not a judicially approved basis for rejection.  Citied for Applicants consideration is:  Ex parte Chettier, Appeal No. 2016-003639 (Bd. Pat. App. & Int.  Aug. 25 (2106) (reh’g denied Jan 13, 2017), U.S. Application No. 13/364,378.  The PTAB affirmed the rejection of a Markush rejection for a claim to 133 single nucleotide polymorphisms (SNPs).  While each of the claimed SNPs were described as useful in diagnosing and treating degenerative disc disease, the PTAB held that the claimed molecules lacked a common core structure.  (Page 4).  The PTAB also held the common characteristic of a single nucleotide-for-nucleotide substitution relative to native biological molecules inadequate to satisfy the requirements for structural similarity.  (Page 5).  Applicants have not asserted, shown or demonstrated any “single structural similarity” as required by members of the Markush group.  Should Applicants assert on the record that each composition obtained from a different member of the Markush group shares a single structural similarity, the Examiner would be more than happy to withdraw this rejection.
	A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two 
The Markush grouping of claims 12-22 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
None of the bacteria recited in claims 12-13 share a “single structural similarity.”  To the contrary, each of the recited bacteria is an independent genus and/or species.  Accordingly, no “single structural similarity” is to be found.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
For reasons of record, as well as the reasons set forth above, this rejection is maintained.

Claim Rejections - 35 USC § 102
2.	The rejection of claim(s) 12-22 under 35 U.S.C. 102(a)(1) as being anticipated by Kosanic et al is withdrawn in view of Applicants amendment.

3.	The rejection of claim(s) 12-22 under 35 U.S.C. 102(a)(1) as being anticipated by Dulger et al is withdrawn in view of Applicants amendment.


The following new grounds of rejection are applied to the amended claims:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solhaug et al.
The claims are drawn to a composition produced by, obtained by a method comprising extracting a lichen sample with a first solvent selected from alcohol, ethyl acetate, acetone or a combination thereof, to produce a lichen extract, wherein the lichen is Xanthoria parietina, and suspending the lichen extract in a second solvent 
Solhaug et al (Oecologia  Vol. 108, pp 412-418, 1996) disclose of Xanthoria parietina being extracted for 30 minutes with 100 ml 100% acetone.  (See page 413).  Solhaug et al further disclose of the extracted crystals further being dissolved in acetone.  (See page 413).
A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical composition, (Xanthoria parietina lichen extracted via acetone) the properties applicant discloses and/or claims (reduces mycotoxin) are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production or point of isolation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Accordingly, Solhaug et al disclose of each and every limitation of the instantly claimed invention.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 15, 2021